Opinion by
Judge Lindsay :
Each one of the three counts in the indictment in this case sets out facts constituting a public offense, under the provisions of Sec. 7, Art. 28, Chap. 29, General Statutes.
The three offenses were improperly joined and the misjoinder was a good ground for demurrer; but the court ought to have permitted the commonwealth’s attorney to elect which one of the three charges he would prosecute, and then dismiss as to the other two-; and thereupon the demurrer should have been overruled (Sec. 168, Crim. Code of Practice).
For the error in refusing to allow the attorney to so elect and dismiss, the judgment is reversed and the case remanded for further proper proceedings.